PER CURIAM.
AFFIRMED. Shapiro v. State, 390 So.2d 344 (Fla.1980) cert. denied 450 U.S. 982, 101 S.Ct. 1519, 67 L.Ed.2d 818 (1981); See Tumulty v. State, 489 So.2d 150 (Fla. 4th DCA 1986).
ANSTEAD, GLICKSTEIN and GARRETT, JJ., concur.
BY ORDER OF THE COURT:
ORDERED that Appellant’s November 30, 1989 motion for rehearing and motion to. supplement record on appeal and to stay disposition of cause pending receipt of supplemental record are denied, without prejudice to seek post-conviction relief if pro se motion to discharge counsel is claimed to *289have rendered assistance of counsel ineffective.